                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     LL B SHEET 1, LLC,                                 Case No. 16-cv-02349-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
                                   9             v.                                         MOTION TO MODIFY THE CASE
                                                                                            SCHEDULE
                                  10     MICHAEL J. LOSKUTOFF,
                                                                                            [Re: ECF 73]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 3, 2018, Defendant Michael J. Loskutoff (“Defendant”) filed a motion seeking

                                  14   leave to augment his expert disclosures under Fed. R. Civ. Proc. 37. See Mot., ECF 73. Pursuant

                                  15   to the case management order in this case, expert disclosures were due on September 10, 2018.

                                  16   See ECF 56. Defendant failed to timely disclose his expert report by that deadline. On October

                                  17   11, 2018, the Court construed Defendant’s motion to be a motion to modify the case schedule

                                  18   under Fed. R. Civ. Proc. 16(b)(4), which requires good cause and the Court’s consent. See ECF

                                  19   77. Plaintiff LL B Sheet 1, LLC (“Plaintiff”) opposes the motion. Defendant served his expert

                                  20   report on Plaintiff on October 9, 2018.

                                  21          The Court finds good cause to extend the deadline. Defendant’s failure to meet the

                                  22   deadline was the result of a calendaring error and his retained expert’s surprise unwillingness to

                                  23   participate at trial. See Mot. at 3; Marsh Decl. ISO Mot. ¶ 4, ECF 74. Defendant’s failure to

                                  24   timely disclose was the product of excusable negligence, not a willful attempt to avoid Court-

                                  25   ordered deadlines. See Marsh Decl. ¶ 2. Immediately upon discovering the calendaring error,

                                  26   Defendant informed Plaintiff of the issue, gave Plaintiff notice of an expected delivery date, and

                                  27   offered to work with Plaintiff to cure any possible prejudice. See id. ¶¶ 2, 6. He then worked with

                                  28   a new expert and was able to produce and disclose a report just a few weeks after the deadline.
                                   1   See generally Marsh Decl. Defendant thus was diligent in his attempts to cure his neglect.

                                   2          Moreover, this failure will not prejudice Plaintiff. Trial is set for this case in April of

                                   3   2019, and though fact discovery closed on August 18, 2018, the deadline to take several additional

                                   4   depositions is not until December 31, 2018. See ECF 56, 68. The delay of four weeks some seven

                                   5   months before trial will not prejudice Plaintiff, especially in light of the fact that fact discovery has

                                   6   not fully closed and Defendant provided notice and updates to Plaintiff on the status of the

                                   7   disclosure throughout the month in which he delayed. See Marsh Decl. ¶¶ 6–7. Plaintiff argues it

                                   8   will be prejudiced because it cannot complete discovery before the current discovery cut-off of

                                   9   November 9, 2018, see Opp. at 7–8, ECF 79, but the Court will move that date as discussed

                                  10   below. By contrast, Defendant could be substantially prejudiced if the Court were to foreclose his

                                  11   ability to proffer expert testimony, as his expert is opining on the standard of care for due

                                  12   diligence in the purchase of lease rights to cellular towers as well as the valuation of Defendant’s
Northern District of California
 United States District Court




                                  13   lease rights. See Marsh Decl. ¶ 6. Plaintiff’s concern that Defendant’s new expert may rely on

                                  14   previously withheld documents upon which attorney-client privilege was asserted is a serious

                                  15   issue. However, it is best addressed through a motion in limine to exclude any such opinions.

                                  16          For the foregoing reasons, the Court GRANTS Defendant’s motion to modify the case

                                  17   schedule. Because Plaintiff has now had Defendant’s expert report for nearly a month, the

                                  18   deadline for Plaintiff to serve its expert rebuttal report is November 16, 2018. The expert

                                  19   discovery cut-off date is December 17, 2018. The Court will not move the last day to hear

                                  20   dispositive motions. Such a schedule change would cause a substantial trial delay due to the

                                  21   already over-burdened trial schedule of the Court. Defendant is ordered to comply quickly and

                                  22   comprehensively to any expert discovery request by Plaintiff. Finally, the Court does not find

                                  23   Defendant’s behavior here worthy of sanctions under Rule 16(f). Plaintiff’s request for fees

                                  24   related to expert discovery is DENIED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 1, 2018

                                  27                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
                                                                                          2
